Citation Nr: 1412429	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-32 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for a respiratory condition.

4. Entitlement to service connection for residuals of a broken nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was subsequently transferred to the RO in Los Angeles, California, which retains jurisdiction.  The Veteran was scheduled for a video conference hearing with a Board member, but did not appear for the hearing.  The matter will be considered based on the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for residuals of a broken nose and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current hearing loss is not related to service.

2.  The Veteran does not have a current respiratory disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In March 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA audiological examinations in December 2010 and September 2009.  There is no argument or indication that the examinations or opinions are inadequate.  VA is not required to provide a respiratory examination as the evidence does not suggest the Veteran has a current respiratory disability or an in-service incurrence.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

III. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms associated with his hearing loss, tinnitus, and respiratory condition, but he is not competent to say that his symptoms are manifestaions of respiratory disabilities  or that current hearing loss is related to a noise exposure many years ago in service.  Such opinions would require specialized knowledge and training.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds his statements credible as they are detailed, internally consistent, and consistent with medical evidence of record.  For similar reasons, the Veteran is competent and credible to report events that he observed.

Sensorineural hearing loss may be considered an organic disease of the nervous system, which in turn is deemed a chronic disease by VA.  38 U.S.C.A. §§ 1101, 1112 (West 2002).  As such service connection would be conceded if the disability was demonstrated in service and any time thereafter, or to a compensable degree in service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2013).   

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Holton element for a chronic disease is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hearing Loss

The Veteran has a current hearing loss disability for VA purposes.  A December 2010 VA examination shows that although, his pure tone threshold recordings did not meet the minimum, his speech recognition scores, of 92 percent, qualify for a hearing loss disability.  See 38 C.F.R. § 3.385.  Hence a current disability is established.

The Veteran had noise exposure during service.  During service, he worked in aircraft fire and rescue.  See Form DD-214.  The Veteran reported being exposed to loud aircraft engine noise, as well as, noise from the fire and rescue equipment.  See Notice of Disagreement (NOD); VA Examination December 2010.
Finally, however, the evidence is against a link between the current hearing loss and events in service.  The VA examiner in December 2010 concluded that the Veteran's current hearing loss was less likely than not the result of or aggravated by his military service.  The examiner reasoned that the there was no evidence of hearing loss in the service treatment records; the Veteran had post-service noise exposure; and he reported the onset of hearing loss in 2008, long after service.  
In his February 2009, claim, the Veteran reported the onset of hearing loss in 1954 with treatment at the Facey Medical Group from 1954 to the present.  Records obtained from that facility date only from 2005, do not mention hearing loss prior to 2009, and indicate that the ears were normal on examination previous examination.  Given the Veteran's conflicting reports and evidence from the clinic where he reported relevant treatment, the report of hearing loss dating back to 1954 is not deemed credible.  Even if the 1954 date were accepted, it would place the onset of symptoms approximately two years after service with no competent evidence linking the disability to service.  
The weight of the evidence is thus against finding a link between the current hearing loss and service.  As such, reasonable doubt does not arise and the claim is denied.

Respiratory Disability

In his claim for benefits the Veteran reported, without further specificity, that he had a respiratory condition that began in 1974.  He reported treatment at the Facey Medical Group from 1974 to the present.  Records from that facility and VA show he reported complaints of shortness of breath, but these were attributed to cardiovascular conditions, namely bradycardia and atrial fibrillation.  See Private Treatment dated October 2006.  In VA treatment, he reported having difficulty breathing through his nose; however, this complaint was linked to his history of a broken nose.  

While the Veteran's reports of symptoms are probative they have been related to disabilities other than a respiratory condition.  The Veteran lacks the medical expertise to contradict the medical experts and say his symptoms are actually diagnostic of a respiratory disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no diagnosis or treatment for a respiratory condition in the private or VA treatment records.  To the contrary, private treatment records consistently found normal respiratory function with clear lungs and no wheezing or crepitation.  The preponderance of the evidence is against a finding of a current respiratory disability.  

Service connection may not be granted where there is no present disability shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, analysis of the other elements of service connection is unnecessary and the claim is denied.  See 38 C.F.R. § 3.303(a).

The preponderance of the evidence is for a finding of service connection for tinnitus and against a finding of service connection for hearing loss and respiratory disability.  See 38 C.F.R. § 3.303(a).  Therefore, the benefit of the doubt doctrine is not applicable, and the claims are decided as follows.  See 38 C.F.R. § 3.102.

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for a respiratory disability is denied.


REMAND

The Veteran was scheduled for an ear, nose and throat examination to evaluate his tinnitus and broken nose claims; but did not report.  The notice of examination is not of record and the Board cannot presume that such notice was sent.  Kyhn v. Shinseki, 716 F.3d 572, 576, 577 (Fed.Cir.2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any notices that were sent to the Veteran advising him of the April 29, 2013 examination.

2.  If the notice cannot be obtained, or it appears adequate notice was not provided; schedule the Veteran for a VA examination to determine whether he has residuals of a broken nose in service and whether current tinnitus can be related to service.  The examiner should review the claims folder.  

The examiner should answer the following:

a. Is the Veteran's current nasal disability at least as likely as not related to his broken nose during service?

b. Is current tinnitus as likely as not related to disease or injury in service?

The examiner must provide reason for each opinion given, taking into account the Veteran's statements of symptoms, onset, and treatment.  If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.

If the requested opinion cannot be provided without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge. 

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


